Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 31, 2020

                                      No. 04-20-00216-CV

                 IN THE INTEREST OF A.F., J.J.L., AND J.A.R., Children,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-02310
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of the order terminating the parental rights of appellants
M.F. and L.R. to their children. On October 9, 2018, the trial court appointed Debra Parker as
counsel for M.F. and Shey Davis as counsel for L.R. Appellants’ briefs were due to be filed on
May 27, 2020. See TEX. R. APP. P. 38.6(a). To date, appellants have not filed their briefs or
motions for extensions of time to file their briefs. 1

        Because “involuntary termination of parental rights involves fundamental constitutional
rights,” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (internal quotation marks omitted);
accord In re J.F.C., 96 S.W.3d 256, 302 (Tex. 2002), we look to the abandonment procedures
for criminal cases for guidance in this circumstance. See, e.g., TEX. R. APP. P. 38.8(b); see also
TEX. FAM. CODE ANN. § 107.013 (West 2014) (requiring the trial court to appoint counsel to
represent an indigent parent in a parental termination case); In re K.S.M., 61 S.W.3d 632, 633
(Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent appellants
challenging an order terminating their parental rights enjoy a right to counsel on appeal.”).

        It is therefore ORDERED that M.F.’s appointed counsel, Debra Parker, and L.R.’s
appointed counsel, Shey Davis, must respond to this court in writing no later than August 7,
2020. The response should state a reasonable explanation for failing to timely file M.F.’s and
L.R.’s briefs, respectively. It is further ORDERED that Debra Parker and Shey Davis must file
M.F.’s and L.R.’s briefs, respectively, no later than August 10, 2020. If Debra Parker or Shey
Davis fail to file a brief by such date, this appeal will be abated to the trial court for a
hearing to determine if new counsel should be appointed and to consider whether sanctions
for failing to timely file a brief should be imposed on any counsel who fails to file a brief by
August 10, 2020.

1
  Due to a ransomware attack on May 8, 2020, the court’s network was disabled. As of July 22,
2020, the court’s network is fully operational. All case filings are up to date, and any future
filings accepted by the court should be reflected on the court’s website within twenty-four hours.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court